Exhibit 10.1

 

EXECUTION VERSION

 

Consulting AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into by and between
PeerStream, Inc. (f/k/a Snap Interactive, Inc.), a Delaware corporation (the
“Company”), and Clifford Lerner (“Mr. Lerner” or “Consultant”), as of the 15th
day of June 2018 (the “Effective Date”). The Company and Consultant shall be
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Mr. Lerner currently serves as a director, officer, employee, and
stockholder of the Company and previously entered into an employment agreement
with the Company dated October 7, 2016 (“Lerner Employment Agreement”);

 

WHEREAS, Mr. Lerner wishes to resign as an officer and employee of the Company
as of the Effective Date;

 

WHEREAS, the Company wishes to utilize certain services which can be performed
by Mr. Lerner, and the Parties agree that it would be to their mutual advantage
to execute this Agreement and thereby define the terms and conditions which
shall control the rendering of services provided to the Company by Mr. Lerner;
and

 

WHEREAS, upon entry into this Agreement, the Lerner Employment Agreement will be
automatically terminated and will have no further force or effect, and the
Company will be under no obligation to make any further payments under the
Lerner Employment Agreement, and Mr. Lerner shall likewise have no further
obligations under the Lerner Employment Agreement, including but not limited to,
any obligations under Section 6 through 11 of the Lerner Employment Agreement
which are amended and superseded by this Agreement.

 

In consideration of the promises and mutual covenants in this Agreement, the
Company and Mr. Lerner agree as follows:

 

1. Agreement to Perform Consulting Services. The Company desires to secure the
services of Consultant. The Company and Consultant acknowledge that this
Agreement supersedes any other offer, agreement or promises made by anyone
concerning the consulting services to be provided by Consultant to the Company.

 

2. Term of Agreement. This Agreement shall be binding upon and enforceable
against the Company and Consultant as of the Effective Date. This Agreement’s
stated term will begin on the Effective Date and will remain in effect until
October 31, 2019, or until terminated in accordance with Section 9 (the
“Advisory Period”).

 

3. Surviving Agreement Provisions. Notwithstanding any provision of this
Agreement to the contrary, the Parties’ respective rights and obligations under
Sections 6 through 12 shall survive any termination or expiration of this
Agreement or the termination of Consultant’s services for any reason whatsoever.

  

 

 

 

4. Services to be Provided by Consultant.

 

(a) Position and Responsibilities. Consultant agrees to provide services to the
Company as requested from time to time by the Company’s Chief Executive Officer
(“CEO”) during the Advisory Period, which shall include, without limitation,
supplying and/or verifying factual and historical information concerning the
Company related to Consultant’s prior service as an officer, employee and
director of the Company (the “Services”).

 

(b) Consultant’s Representations. Consultant represents to the Company that he
is not violating and will not violate any contractual, legal, or fiduciary
obligations or burdens to which Consultant is subject by entering into this
Agreement or providing services under this Agreement’s terms.

 

5. Compensation for Services. As compensation for the services Consultant will
perform under this Agreement, the Company will pay Consultant, and Consultant
shall accept as full compensation, the following:

 

(a) Consulting Fee. As compensation for the Services to be rendered by
Consultant from the Effective Date of this Agreement through October 31, 2019,
the Company shall pay Consultant One Hundred Thousand Dollars and Zero Cents
($100,000.00) (the “Consulting Fee”). The Consulting Fee shall be paid in a
single lump sum on the first regular payroll period following the Effective Date
of this Agreement.

 

(b) Expenses. Unless the Company agrees in advance to pay for a particular
expense, Consultant shall be responsible for all expenses incurred while
performing the Services under this Agreement. For expenses incurred by
Consultant that the Company has agreed in advance to pay for, Consultant shall
submit to the Company a detailed expense report with copies of all receipts. The
Company will pay and reimburse Consultant in accordance with the Company’s
customary payment and reimbursement procedures.

 

(c) No Benefits. Consultant shall at all times be an independent contractor (and
not an employee or agent of the Company); therefore, Consultant shall not be
entitled to participate in any benefit plans or programs that the Company
provides or may provide to its employees, including, but not limited to,
pension, profit-sharing, medical, dental, workers’ compensation, occupational
injury, life insurance and vacation or sick benefits, except as may otherwise be
required pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), or similar state law.

 

(d) No Workers’ Compensation. Consultant understands and acknowledges that the
Company shall not obtain workers’ compensation insurance covering Consultant.

 

(e) Federal, State, and Local Taxes. Except as otherwise provided in the Second
Amendments (as defined below) to the Restricted Stock Awards (as defined below),
neither federal, state, or local income tax nor payroll tax of any kind shall be
withheld or paid by the Company on behalf of Consultant. Consultant shall not be
an employee of the Company with respect to the Services performed under this
Agreement for federal, state, or local tax purposes.

  

 2 

 

 

(f) Restricted Stock. On March 3, 2016 and December 14, 2011, the Company and
Consultant entered into certain Restricted Stock Award Agreements (collectively,
the “Restricted Stock Agreements”), pursuant to which Consultant was granted
5,000,000 and 4,250,000 shares of restricted common stock of the Company,
respectively (collectively, the “Restricted Stock Awards”). In connection with
the Company’s merger with A.V.M. Software, Inc. (d/b/a Paltalk) (the “AVM
Merger”), the Company and Consultant amended each of the Restricted Stock
Agreements by entering into certain First Amendments thereto, effective as of
the closing date of the AVM Merger (collectively, the “First Amendments”).
Concurrently with entering into this Agreement, the Company and Consultant
further amended each of the Restricted Stock Awards by entering into certain
Second Amendments thereto (collectively, the “Second Amendments”), to be
effective as of the Effective Date. Consultant acknowledges and agrees that at
all times after the Effective Date, the vesting and other terms of the
Restricted Stock Awards will be governed by the Restricted Stock Agreements, as
amended by the First Amendments and Second Amendments.

 

6. Trading Restrictions. Unless otherwise agreed to in writing by the Company,
for a period of thirteen (13) months following the Effective Date (the “Trading
Restrictions Period”), Consultant will be prohibited from selling or
transferring any securities of the Company held by Consultant (including
securities acquired after the date hereof), unless such sales are in compliance
with (i) the volume limitations set forth in Rule 144(e) of the Securities Act
of 1933, as amended (“Rule 144”), applicable to sales of common stock by
“Affiliates” (as defined in Rule 144) of the Company and (ii) the Company’s
Regulatory Compliance & Insider Trading Policy in effect as of the Effective
Date (the “Insider Trading Policy”). Notwithstanding the foregoing, during the
term of this Agreement, Consultant shall be prohibited from selling or
transferring any shares of the Company’s common stock at an effective price of
less than $4.00 per share (as such price may be adjusted for stock dividends,
splits, recapitalizations and similar transactions).

 

The trading restrictions set forth in this Section 6 shall be in addition to,
and not in lieu or replacement of, any other trading restrictions set forth in
the Amended and Restated Memorandum of Understanding, dated as of the date
hereof, by and between the Company and Consultant (the “MOU”).

 

Nothing in this foregoing section shall prohibit Consultant from entering into a
Rule 10b5-1 trading plan with respect to his shares of the Company’s common
stock, and notwithstanding any language to the contrary in the Company’s Insider
Trading Policy, the Company consents to Consultant’s entry into a Rule 10b5-1
trading plan with respect to his shares of the Company’s common stock; provided,
however, that (i) any sales of shares under such Rule 10b5-1 trading plan must
be in compliance with this Section 6 and the trading restrictions set forth in
the MOU, (ii) Consultant does not enter into the Rule 10b5-1 trading plan during
a “blackout period” (as defined in the Insider Trading Policy) and (iii) the
Rule 10b5-1 trading plan is compliant with Rule 10b5-1 (as determined by the
Company’s legal counsel in good faith).

  

 3 

 

 

7. Confidential Information.

 

(a) Confidential Information. The Company (i) may provide Consultant with
confidential information and trade secrets of the Company (hereinafter referred
to as “Confidential Information”) and may place Consultant in a position to
develop and have ongoing access to Confidential Information of the Company only
if necessary for Consultant to perform the services under this Agreement, (ii)
may entrust Consultant with business opportunities of the Company, and (iii) may
place Consultant in a position to develop business goodwill on behalf of the
Company. The Company will disable the Consultant’s company email address and
will send emails to Consultant at his personal email address to the extent
necessary for Consultant to perform the services under this Agreement. The
Company shall use commercially reasonable efforts to remove the Consultant’s
personal email address from its email distribution lists so as to avoid
transmission of any Confidential Information to Consultant , and Consultant
shall use commercially reasonable efforts to notify the Company if his personal
email address is on any of the Company’s email distribution lists from which
Consultant wishes to be removed. For purposes of this Agreement, Confidential
Information includes, but is not limited to:

 

(i) Technologies developed by the Company and any research data or other
documentation related to the development of such technologies, including all
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, developed or acquired
by Consultant, individually or in conjunction with others during the period
Consultant performs Services for the Company;

 

(ii) All documents, drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, E-mail, voice mail,
electronic databases, maps, logs, drawings, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression that
are conceived, developed or acquired by Consultant individually or in
conjunction with others during the Advisory Period (whether during business
hours or otherwise and whether on any Company premises or otherwise) that relate
to the Company’s business, trade secrets, products or services;

 

(iii) Customer lists and prospect lists developed by the Company;

 

(iv) Information regarding the Company’s customers which Consultant acquired as
a result of his performing Services for the Company, including but not limited
to, customer contracts, work performed for customers, customer contacts,
customer requirements and needs, data used by the Company to formulate customer
bids, customer financial information, and other information regarding the
customer’s business;

 

(v) Information related to the Company’s business, including but not limited to
marketing strategies and plans, sales procedures, operating policies and
procedures, pricing and pricing strategies, business plans, sales, profits, and
other business and financial information of the Company;

 

(vi) Training materials developed by and utilized by the Company; and

 

(vii) Any other information that Consultant acquired as a result of his
performing Services for the Company and which Consultant has a reasonable basis
to believe the Company would not want disclosed to a business competitor or to
the general public.

 

Consultant understands and acknowledges that such Confidential Information gives
the Company a competitive advantage over others who do not have the information,
and that the Company would be harmed if the Confidential Information were
disclosed.

 

(b) Disclosure Of Confidential Information. Consultant agrees that he shall hold
all Confidential Information of the Company in trust for the Company and shall
not during the Advisory Period or after he ceases to provide Services for any
reason: (a) use the information for any purpose other than the benefit of the
Company; or (b) disclose to any person or entity any Confidential Information of
the Company except as necessary during the Advisory Period to provide Services
on behalf of the Company. Consultant shall also take reasonable steps to
safeguard such Confidential Information and to prevent its disclosure to
unauthorized persons.

  

 4 

 

 

(c) Return Of Information. Upon termination of the Advisory Period, or at any
earlier time as directed by the Company, Consultant shall immediately deliver to
the Company any and all Confidential Information that Consultant acquires or
creates during the term of this Agreement and any copies of any such
documents/information. Consultant shall not retain any originals or copies of
any documents or materials related to the Company’s business, which Consultant
came into possession of or created as a result of his performing Services for
the Company during the term of this Agreement. Consultant acknowledges that such
information, documents and materials are the exclusive property of the Company.
In addition, upon termination of the Advisory Period, or at any time earlier as
directed by the Company, Consultant shall immediately deliver to the Company any
property of the Company in Consultant’s possession.

 

(d) Authorized Use of Trade Secrets/ Confidential Information. Notwithstanding
the foregoing, Consultant understands that Consultant may disclose proprietary
and/ or confidential information when required to do so by a court of competent
jurisdiction, by any governmental agency having authority over Consultant or the
business of the Company or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order that Consultant
divulge, disclose or make accessible such information. The Company hereby
notifies Consultant in accordance with the Defend Trade Secrets Act of 2016 that
Consultant will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. The Company further notifies Consultant that if Consultant files a
lawsuit for retaliation against the Company for reporting a suspected violation
of law, Consultant may disclose the Company’s trade secrets to Consultant’s
attorney and use the trade secret information in the court proceeding if
Consultant: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.

 

8. Non-Solicitation and Non-Disparagement. In consideration for (i) the
Company’s promise to provide Confidential Information to Consultant, (ii) the
substantial economic investment made by the Company in the Confidential
Information and goodwill of the Company, and the business opportunities
disclosed or entrusted to Consultant, and (iii) the compensation provided by the
Company to Consultant, and (iv) to protect the Company’s Confidential
Information, Consultant agrees to enter into the following covenants.

 

For purposes of this Agreement:

 

“Business” means the business of establishing and/or providing online dating
services or other service that directly compete with the services offered by the
Company and with which Consultant was directly involved as a Consultant to the
Company.

  

 5 

 

 

(a) Non-Solicitation. Consultant agrees that, during the Advisory Period and for
two (2) years immediately following the Advisory Period, other than in
connection with his duties under this Agreement, Consultant shall not, directly
or indirectly, either as a principal, manager, agent, employee, consultant,
officer, director, stockholder, partner, investor or lender or in any other
capacity, and whether personally or through other persons:

 

(i) Solicit business from, interfere with, attempt to solicit business with, or
do business with any customer, referral source and/or sponsor of the Company
with whom the Company did business or who the Company solicited within the
preceding one (1) year, and who or which: (1) Consultant contacted, called on,
serviced or did business with during the Advisory Period; (2) Consultant learned
of as a result of Consultant’s performance of Services for the Company; or (3)
about whom Consultant received Confidential Information. This restriction in
this Section 8(a)(i) applies only to the Business (as defined above) of the
Company or any affiliate thereof and does not apply to general service providers
(such as payment processors); or

 

(ii) Solicit, induce or attempt to solicit or induce, engage or hire, on behalf
of himself or any other person or entity, any person who is an employee or
consultant of the Company or who was employed by the Company within the
preceding twelve (12) months.

 

Notwithstanding the foregoing, the restrictions contained in this Section 8
shall not apply to Darrell Lerner and Lou Kerner.

 

(b) Non-Disparagement. Consultant agrees that the Company’s goodwill and
reputation are assets of great value to the Company and its affiliates which
were obtained through great costs, time and effort. Therefore, Consultant agrees
that during the Advisory Period and thereafter, Consultant shall not in any way,
directly or indirectly, individually or in concert with others, engage in any
conduct or make any statement that is likely to have the effect of undermining,
disparaging, libeling or defaming the Company, its beneficial owners or its
affiliates, their respective business or business practices, products or
services, officers, directors, agents, representatives or employees, past or
present. The Company also agrees that during the Advisory Period and thereafter,
the Company shall not in any way, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement that is likely
to have the effect of undermining, disparaging, libeling or defaming the
Consultant or his business or business practices, products or services, agents
or representatives, past or present.

 

(c) Tolling. If Consultant violates any of the restrictions contained in this
Section 8 (other than subsection (b) of this Section 8), the applicable
restricted period shall be extended by any and all periods during which
Consultant is found to be in breach of such restrictions by a court of competent
jurisdiction.

 

(d) Remedies. Consultant acknowledges that the restrictions contained in
Sections 7 and 8 of this Agreement, in view of the nature of the Company’s
business, are reasonable and necessary to protect the Company’s legitimate
business interests and that any violation of Sections 7 and 8 of this Agreement
would result in irreparable injury to the Company. In the event of a breach by
Consultant of Sections 7 or 8 of this Agreement, then the Company shall be
entitled to (i) a temporary restraining order and injunctive relief restraining
Consultant from the commission of any breach, and/or (ii) recover attorneys’
fees, expenses and costs the Company incurs in such action. Further, if the
Company prevails in any action brought by Consultant (or anyone acting on his
behalf) seeking to declare any term in this Section 8 void or unenforceable or
subject to reduction or modification, then the Company shall be entitled to
recover attorneys’ fees, expenses and costs the Company incurs in such action.

  

 6 

 

 

(e) Reformation. The courts shall be entitled to modify the duration and scope
of any restriction contained herein to the extent such restriction would
otherwise be unenforceable, and such restriction as modified shall be
enforceable. Consultant acknowledges that the restrictions imposed by this
Agreement are legitimate, reasonable and necessary to protect the Company’s
investment in its businesses and the goodwill thereof. Consultant acknowledges
that the scope and duration of the restrictions contained herein are necessary
and reasonable in light of the time that Consultant has been engaged in the
business of the Company, Consultant’s reputation in the markets for the
Company’s business and Consultant’s relationship with the suppliers, customers
and clients of the Company.

 

9. Termination of Agreement. The consulting relationship between Consultant and
the Company created under this Agreement shall terminate upon the occurrence of
any one of the following events:

 

(a) Death or Permanent Disability. This Agreement shall be terminated effective
on the death or permanent disability of Consultant. For this purpose, “permanent
disability” shall mean that Consultant is, by reason of any medically
determinable physical or mental impairment that is expected to result in death
or can be expected to last for a continuous period of not less than twelve (12)
months, as determined by a physician mutually selected by the Company and
Consultant.

 

(b) Termination by Company or Resignation by Consultant. The Company shall have
the option to terminate Consultant’s Services during the Advisory Period,
effective upon written notice of such termination to Consultant, either with or
without Cause (as defined below) as the Company determines. The Consultant also
shall have the option to terminate his performance of Services during the
Advisory Period for any reason. Under this Agreement, termination for “Cause”
means the Company’s termination of Consultant’s performance of Services upon the
occurrence of any of the following events:

 

(i) Any act of fraud, misappropriation or embezzlement by Consultant regarding
any aspect of the Company’s business;

 

(ii) The conviction of Consultant by a court of competent jurisdiction of a
felony;

 

(iii) The intentional and material breach by Consultant of any non-disclosure,
non-solicitation or non-disparagement provision of any agreement to which
Consultant and the Company or any of its subsidiaries are parties, including,
but not limited to, Section 8 hereof, as determined by a court of competent
jurisdiction; or

 

(iv) Consultant’s breach of any fiduciary duties to the Company, as determined
by a court of competent jurisdiction.

 

In the event Consultant’s performance of Services under this Agreement is
terminated with or without Cause or Consultant terminates this Agreement for any
reason, Consultant shall only be entitled to the compensation provided in
Section 10(a) below, and Consultant’s rights with respect to the Restricted
Stock Awards in connection with such termination shall be governed by the
Restricted Stock Agreements.

  

 7 

 

 

10. Compensation Upon Termination.

 

(a) Upon the termination of Consultant’s performance of Services under this
Agreement before the expiration of the stated term in this Agreement, Consultant
shall be entitled to the following within thirty (30) days of such termination:
(i) the entire unpaid portion of the Consulting Fee set forth in Section 5(a)
above, regardless of whether or not Consultant has earned that portion of the
Consulting Fee and regardless of whether such termination is without or without
Cause; and (ii) any previously authorized but unreimbursed business expenses

 

Notwithstanding the foregoing, with respect to any stock options, restricted
stock, or other plans or programs in which Consultant is participating at the
time of termination of this Agreement (including, without limitation, the
Restricted Stock Awards), Consultant’s rights and benefits under each of these
plans or programs shall be determined in accordance with the terms, conditions,
and limitations of the respective plan or program, and any separate agreement
executed by Consultant related thereto which may then be in effect.

 

(b) Penalty for Breach of Covenants. For any period of time that Consultant is
in breach of Section 7 or Section 8, the Company shall have all other rights and
remedies available under this Agreement or any other agreement at law or in
equity.

 

11. Section 280G. Notwithstanding the other provisions of this Section 11, in
the event that any severance and other benefits provided to or for the benefit
of Consultant or his legal representatives and dependents pursuant to this
Agreement and any other agreement, benefit, plan, or policy of the Company
(including, but not limited to, any equity awards granted by the Company to
Consultant, such as the Restricted Stock Awards) (this Agreement and such other
agreements, benefits, plans, and policies collectively being referred to herein
as the “Change in Control Arrangements”) constitute “parachute payments” within
the meaning of Section 280G(b)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) (such severance and other benefits being referred to herein
as the “Payments”), the Company will provide Consultant with a computation of
(a) the maximum amount of Payments that could be made, without the imposition of
the excise tax imposed by Code Section 4999, under the Change in Control
Arrangements (said maximum amount being referred to as the “Capped Amount”); (b)
the value of all Payments that could be made pursuant to the terms of the Change
in Control Arrangements (all said payments, distributions and benefits being
referred to as the “Uncapped Payments”); (c) the dollar amount of excise tax (if
any) which Consultant would become obligated to pay pursuant to Code Section
4999 as a result of receipt of the Uncapped Payments (the “Excise Tax Amount”);
and (d) the net value of the Uncapped Payments after reduction by (i) the Excise
Tax Amount, (ii) the estimated income taxes payable by Consultant on the
difference between the Uncapped Payments and the Capped Amount, assuming that
Consultant is paying the highest marginal tax rate for state, local and federal
income taxes, and (iii) the estimated hospital insurance taxes payable by
Consultant on the difference between the Uncapped Payments and the Capped Amount
based on the hospital insurance tax rate under Code Section 3101(b) (the “Net
Uncapped Amount”).

 

If the Capped Amount is greater than the Net Uncapped Amount, Consultant shall
be entitled to receive or commence to receive Payments equal to the Capped
Amount; or if the Net Uncapped Amount is greater than the Capped Amount,
Consultant shall be entitled to receive or commence to receive Payments equal to
the Uncapped Payments. If Consultant receives the Uncapped Payments, then
Consultant shall be solely responsible for the payment of all income and excise
taxes due from Consultant and attributable to such Uncapped Payments, with no
right of additional payment from the Company as reimbursement for any taxes.

 

Unless the Company and Consultant otherwise agree in writing, any determination
required under this Section 11 shall be made in writing by independent public
accountants agreed to by the Company and Consultant (the “Accountants”), whose
determination shall be conclusive and binding upon Consultant and the Company
for all purposes. For purposes of making the calculations required by this
Section 11, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Consultant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 11. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 11.

  

 8 

 

 

If the computations and valuations required to be provided by the Company to
Consultant pursuant to this Section 11 are on audit challenged by the Internal
Revenue Service as having been performed in a manner inconsistent with the
requirements of Code Sections 280G and 4999 or if Code Section 409A is
determined to apply to all or any part of the payments to which Consultant or
his survivors may be entitled under this Agreement and as a result of such audit
or determination, (x) the amount of cash and the benefits provided for in this
Section 11 remaining to Consultant after completion of such audit or
determination is less than (y) the amount of cash and the benefits which were
paid or provided to Consultant on the basis of the calculations provided for in
this Section 11 (the difference between (x) and (y) being referred to as the
“Short Fall Amount”), then Consultant shall be entitled to receive an additional
payment (an “Indemnification Payment”) in an amount such that, after payment by
Consultant of all taxes (including additional excise taxes under said Code
Section 4999 and any interest, and penalties imposed with respect to any taxes)
imposed upon the Indemnification Payment and all reasonable attorneys’ and
accountants’ fees incurred by Consultant in connection with such audit or
determination, Consultant retains an amount of the Indemnification Payment equal
to the Short Fall Amount. The Company shall pay the Indemnification Payment to
Consultant in a lump sum cash payment within ten (10) days of the completion of
such audit or determination.

 

If the computations and valuations required to be provided by the Company to
Consultant pursuant to this Section 11 are on audit challenged by the Internal
Revenue Service as having been performed in a manner inconsistent with the
requirements of Code Sections 280G and 4999 and as a result of such audit or
determination, (z) the amount of cash and the benefits which were paid or
provided to Consultant on the basis of the calculations provided for in this
Section 11 is greater than (aa) the amount of cash and the benefits provided for
in Section 11 payable to Consultant after completion of such audit or
determination (the difference between (z) and (aa) being referred to as the
“Excess Amount”), then Consultant shall repay to the Company the Excess Amount
in a lump sum cash payment within ten (10) days of the completion of such audit
or determination.

 

12. Other Provisions.

 

(a) Remedies. Each of the parties to this Agreement shall be entitled to enforce
its rights under this Agreement, specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor.

 

(b) Limitations on Assignment. In entering into this Agreement, the Company is
relying on the unique personal services of Consultant; services from another
person will not be an acceptable substitute. Except as provided in this
Agreement, Consultant may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company. Any attempted assignment by Consultant in violation of this Section
12(b) shall be void. Except as provided in this Agreement, nothing in this
Agreement entitles any person other than the parties to this Agreement to any
claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of employment.

  

 9 

 

 

(c) Severability and Reformation. The Parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof, and the remaining provisions
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance. In lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible,
and the Company and Consultant hereby request the court to whom disputes
relating to this Agreement are submitted to reform the otherwise unenforceable
covenant in accordance with this Section 12(c).

 

(d) Notices. Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the business day, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Eastern Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):

 

If to Consultant:

 

Clifford Lerner

450 West 42nd, Apt 31 M

New York, NY 10036

 

If to the Company:

 

PeerStream, Inc.

122 East 42nd Street

New York, NY 10168

 

(e) Further Acts. Whether or not specifically required under the terms of this
Agreement, each party shall execute and deliver such documents and take such
further actions as shall be necessary in order for such party to perform all of
his or its obligations specified in this Agreement or reasonably implied from
this Agreement’s terms.

 

(f) Publicity and Advertising. Consultant agrees that the Company may use his
name, picture, or likeness for any advertising, publicity or other business
purpose at any time during the Advisory Period and may continue to use materials
generated during the Advisory Period for a period of six (6) months thereafter.
The use of Consultant’s name, picture, or likeness shall not be deemed to result
in any invasion of Consultant’s privacy or in violation of any property right
Consultant may have; and Consultant shall receive no additional consideration if
his name, picture or likeness is so used. Consultant further agrees that any
negatives, prints or other material for printing or reproduction purposes
prepared in connection with the use of his name, picture or likeness by the
Company shall be and are the sole property of the Company.

 

(g) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.

 

(h) Venue. The exclusive venue for all suits or proceedings arising from or
related to this Agreement shall be in a court of competent jurisdiction in New
York, New York.

  

 10 

 

 

(i) Waiver. A party’s waiver of any breach or violation of any Agreement
provisions shall not operate as, or be construed to be, a waiver of any later
breach of the same or other Agreement provision.

 

(j) Entire Agreement, Amendment, Binding Effect. This Agreement and the MOU
constitute the entire agreement between the parties concerning the subject
matter in this Agreement and the MOU, and together supersede all prior
employment-related or consulting agreements by and between the Company and the
Consultant. No oral statements or prior written material not specifically
incorporated in this Agreement or the MOU shall be of any force and effect, and
no changes in or additions to this Agreement or the MOU shall be recognized,
unless incorporated in this Agreement by written amendment, such amendment to
become effective on the date stipulated in it. Consultant acknowledges and
represents that in executing this Agreement, he did not rely, and has not
relied, on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Company, except as expressly
contained in this Agreement and the MOU. Any amendment to this Agreement must be
signed by all parties to this Agreement. This Agreement will be binding on and
inure to the benefit of the parties hereto and their respective successors,
heirs, legal representatives, and permitted assigns (if any).

 

(k) Counterparts. This Agreement may be executed in counterparts, with the same
effect as if both parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

 

(l) Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law.

 

(m) Indemnification. To the extent permitted by law, the Company will indemnify
and hold Consultant harmless against any liability, damage, cost or expense
incurred in connection with the defense of any action, suit or proceeding to
which he is a party, or threat thereof, by reason of his being or having been an
officer or director of the Company or any affiliate of the Company, to the
extent permitted by applicable law; provided, however, that this indemnity shall
not apply if Consultant is determined by a court of competent jurisdiction to
have acted against the interests of the Company with gross negligence, gross
misconduct, or gross malfeasance. Promptly after receipt by Consultant under
this section of notice of the commencement of any action (including any
governmental action), Consultant shall, if a claim in respect thereof is to be
made against Consultant under this section, deliver to the Company a written
notice of the commencement thereof and Consultant shall have the right to
participate in, and, to the extent Consultant so desires to assume the defense
thereof with counsel selected by the Company and approved by Consultant (whose
approval shall not be unreasonably withheld); provided, however, that the
indemnified party (together with all other indemnified parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by Consultant, if
representation of such indemnified party by the counsel retained by Consultant
would be inappropriate due to actual or potential differing interests between
such indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to Consultant within a
reasonable time of the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve such Consultant of any liability to
the indemnified party under this section, but the omission so to deliver written
notice to Consultant will not relieve it of any liability that it may have to
any indemnified party otherwise than under this section. If the indemnification
provided for in this section is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage, or expense referred to therein, then Consultant, in lieu of indemnifying
such indemnified party hereunder, shall contribute to the amount paid or payable
by such indemnified party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
Consultant on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of Consultant and of the indemnified party
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the alleged omission to state a
material fact relates to information supplied by Consultant or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.

  

 11 

 

 

13. Section 409A of the Code.

 

(a) To the extent any payments to which Consultant becomes entitled under this
Agreement, or any agreement or plan referenced herein, in connection with
Consultant’s termination of Services to the Company constitute deferred
compensation subject to Section 409A of the Code, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.

 

(b) It is intended that this Agreement comply with or be exempt from the
provisions of Section 409A of the Code and the Treasury Regulations and guidance
of general applicability issued thereunder so as to not subject Consultant to
the payment of additional interest and taxes under Section 409A of the Code, and
in furtherance of this intent, this Agreement shall be interpreted, operated and
administered in a manner consistent with these intentions. Notwithstanding the
above, in no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed upon Consultant by Section 409A of
the Code or damages for failing to comply with Section 409A of the Code.

 

[Signature Page Follows]

  

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

  

  THE COMPANY:       PEERSTREAM, INC.       By:  /s/ Alexander H. Harrington    
Name:   Alexander Harrington     Title: Chief Executive Officer      
CONSULTANT:       /s/ Cliff Lerner   Clifford Lerner

 

 

13



 

